Exhibit 12.1 Ratio of Earnings to Fixed Charges and Preferred Stock Dividends ($-000-) Nine Months Ended Year Ended June 30, March 31, 2014 Earnings: Income (loss) before provision for income taxes Add: Fixed charges: Interest expense Estimate of interest within rent expense (a) Fixed Charges Fixed charges: Interest expense Estimate of interest within rent expense (a) Ratio of Earnings to Fixed Charges (b) (c) (d) (a)One-third of rent expense (approximating the portion that represents interest). (b)Fixed charges exceeded earnings by $5,900. (c)Fixed charges exceeded earnings by $10,217. (d)Fixed charges exceeded earnings by $11,119.
